Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 1980, which rescinded prior decisions of the board, filed February 14, 1979 and August 1, 1979, except insofar as they sustained an initial determination of the Industrial Commissioner imposing a forfeiture penalty of 80 effective days in reduction of claimant’s future benefit rights. Claimant does not deny that he originally made a willful false representation to obtain unemployment insurance benefits in January of 1978. Instead, he limits this appeal to a challenge directed at the penalty imposed in consequence thereof, maintaining it is excessive. We decline to pass on the merits of his argument, however, because the board’s ultimate decision sustaining the penalty, issued over two years after the offense was committed, was moot when rendered (Labor Law, § 594) and no substantive grounds have been advanced to upset its earlier determinations. Accordingly, whether the forfeiture has already been enforced or is no longer capable of application, the instant appeal has become academic and should be dismissed. Appeal dismissed as academic, without costs. Mahoney, P. J., Kane, Mikoll, Casey and Herlihy, JJ., concur.